      Case 1:20-cv-03873-GHW-SDA Document 17 Filed 10/27/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                        10/27/2020
 Samantha Siva Kumaran,

                                Plaintiff,
                                                           1:20-cv-03873 (GHW) (SDA)
                   -against-
                                                           ORDER
 ADM Investor Services, Inc.,
                                Defendant.


STEWART D. AARON, United States Magistrate Judge:

       It is hereby Ordered that Defendant shall move, answer or otherwise respond to the

Amended Complaint (ECF No. 15) no later than December 1, 2020. The Court shall email a copy

of this Order to counsel for Defendant who executed the waiver of service. (See ECF No. 8.)

SO ORDERED.

DATED:        New York, New York
              October 27, 2020

                                               ______________________________
                                               STEWART D. AARON
                                               United States Magistrate Judge
